         Case 1:21-cr-00049-TSC Document 17 Filed 04/07/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     :
                                             :
               v.                            :      Case No. 21-cr-49
                                             :
ROBERT L. BAUER,                             :
EDWARD E. HEMENWAY, II                       :
                                             :
                      Defendants.            :


                    UNOPPOSED MOTION FOR PROTECTIVE ORDER

       The United States of America hereby respectfully moves the Court for the entry of a

protective order governing the production of discovery by the parties in the above-captioned case.

The United States and counsel for Defendants have reached an agreement as to the proposed

protective order. Therefore, the United States is authorized to represent to the Court that

Defendants do not oppose this motion or the entry of the attached protective order.



                                             Respectfully submitted,

                                             CHANNING D. PHILLIPS
                                             Acting United States Attorney
                                             DC Bar No. 415793


                                     By:               /s/
                                             ELIZABETH C. KELLEY
                                             Assistant United States Attorney
                                             DC Bar No. 1005031
                                             555 4th Street, N.W.
                                             Washington, D.C. 20530
                                             Elizabeth.Kelley@usdoj.gov
                                             (202) 252-7238
